PER CURIAM.
Appellants were defendants below in an action brought by the appellee to recover a real estate brokerage commission allegedly owed to the appellee as a result of the appellants’ sale of certain property. A jury trial was had upon the issues framed by the pleadings, and a verdict was rendered in favor of the appellee. Final judgment was entered thereon, and the appellants filed their motion for new trial and motion for judgment n. o. v. Both motions were denied, and the appellant now contends that the court erred in failing to grant them a new trial.
The motion'for new trial is directed to the court’s discretion, and in this case, the record shows that ample and substantial evidence had been submitted to the jury to sustain their finding that the appel-lee was indeed entitled to the brokerage commission he claimed. The defense which had been offered by the appellants at trial was that the listing agreement between sellers-appellants and broker-appellee was incomplete, and that the buyer produced by the broker was not ready, willing and able to buy on terms acceptable to the appellant. Both these defenses presented factual issues for the jury’s resolution, and we see no justification to disturb the jury’s finding.
Therefore, it is our holding that the trial judge did not abuse his discretion when he denied the appellants’ motion for new trial.
Affirmed.